Name: Commission Regulation (EEC) No 1473/91 of 31 May 1991 amending Regulation (EEC) No 1239/91 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 138/68 Official Journal of the European Communities 1 . 6 . 91 COMMISSION REGULATION (EEC) No 1473/91 of 31 May 1991 amending Regulation (EEC) No 1239/91 on the supply of various consignments of cereals as food aid HAS ADOPTED THIS REGULATION : A rticle 1 Regulation (EEC) No 1239/91 is hereby amended as follows : 1 . In Annex I, the following point is added : '26. Date referred to in Article 5 of Regulation (EEC) No 1385/89 for determination of the applicable purchase price : 27 . 5 . 1991 (168,94 ECU/tonne).' 2. Annex II is replaced by the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EEC) No 1239/91 (J), as amended by Regulation (EEC) No 1301 /91 (4), issued an invitation to tender for the supply, as food aid, of 25 000 tonnes of cereals ; whereas the characteristics and quality of the wheat of lot A stored at the addresses given in Annex II to the Regulation in question do not fulfil the quality requirements specified under IIA.l on page 8 of the Official Journal of the European Communities No C 216 of 14 August 1987 ; whereas the Annex to the said Regulation should be amended to show the addresses of the new places of storage ; whereas the date referred to in Article 5 of Commission Regulation (EEC) No 1385/89 (5) for the determination of the purchase price at the inter ­ vention agency should also be specified, Article 2  This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989 , p. 1 . 0 OJ No L 119, 14 . 5. 1991 , p. 13 . (4) OJ No L 123, 18 . 5 . 1991 , p. 21 . ( ¢&lt;) OJ No L 139 , 23 . 5 . 1989 , p. 10 . 1 . 6 . 91 Official Journal of the European Communities No L 138/69 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U  ANNEX II  ANNEXE II  ALLEGATO II BIJLAGE II  ANEXO II Cantidad total del lote (en toneladas) TotalmÃ ¦ngde NÃ ºmero de la partida Partiets nummer Nummer der Partie Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿SÃ ·Ã ºÃ µÃ Ã Ã ¿Ã Number of lot Numero du lot (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Address of store Nom et adresse du stockeur Numero della partita Nome e indirizzo del detentore Nummer van de partij NÃ ºmero do lote Naam en adres van de depothouder Nome e endereÃ §o do armazenista 10 000A 5 225 Tonnen, Partie Nr. 210 580 ; 4 775 Tonnen, Partie Nr. 209 350 ; Lager Nr. 658 101 Lagerhalter : Getreide-Terminal Hamburg GmbH &amp; Co, Eversween 11 , D-2102 Hamburg Tel . : (040)75 10 60 Fax : (040) 75 10 633 B 15 000 SIMAGIR SA Cours Bacolan, 28 F-33390 Blaye